Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/469337 response filed 11/22/2021.     
Claims 1-12, 14, 16-17, 19-21, & 23 have been examined and fully considered.
Claim 23 has been newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 2-6, & 8-11 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 2-6, & 8-11, applicant specifies that decreased specific gene expressions or expression signatures are indicative of PD. Though it is helpful to point out what applicant is looking to measure/detect, applicant still does not specify in these dependent claims how the expression or expression signatures or proteins 
Claim Rejections - 35 USC § 101
2. The claimed invention of Claims 1-12, 16-17, 19-21 & 23 are directed to non-statutory subject matter. 
The invention of instant claims 1-12, 16-17, 19-21 & 23 are drawn towards a method for diagnosing Parkinson’s Disease. As instantly amended07/07/2021, applicant has not added any measurement specifics(how does one go about measuring translation..and what specifically is applicant looking at the measurement for?). 
Therefore—it remains, that as instantly claimed, all applicant is doing is recognizing the natural correlation of gene and protein translation/expression and correlating it with the presence of Parkinson’s disease.  There is no claimed specificity of measurement or detection, and it also seems as instantly claimed that the detected compounds are not modified from their natural state.  Mass spectrometry would do this- but as applicant has broadly claimed mass spec(and only in dependent claims), this is not enough to make these claims application of a judicial exception. The claims require amendment/clarification or they will remain rejection under 101.
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo).  Also see Advanced training module 2019: https://www.uspto.gov/patents/laws/examination-policy/training-materials-subject-matter-eligibility
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-12, 14, 16-17, 19-21, & 23 are rejected under 35 U.S.C. 103(a) as being obvious over PAPY-GARCIA in US 20140302510 in view of POTASHKIN in US 20160244833.
	With respect to Claims 1 & 19, PAPY-GARCIA et al. teach of a method of diagnosis, prognostic or treatment of neurodegenerative diseases(abstract). More specifically, PAPY-GARCIA et al. teach of the neurodegenerative disease being Parkinson’s disease(paragraph 0041), and of determining the level of the translation 
POTASHKIN et al. teach of methods and kits for diagnosing, prognosing, and monitoring parkinson’s disease (title). More specifically, POTASHKIN et al. teach of methods of diagnosing Parkinson’s Disease (PD), and also of diagnosing sporadic PD (paragraphs 0007-0009, & 0003) and further of measuring mRNA translation(overall) associated with PD and that the translation may be dysregulated or inefficient(decreased) with PD(abstract, paragraph 0076). POTASHKIN et al. further teach of identifying a common transcriptional signature in blood of PD patients, four microarray studies (Table 1) were analyzed using INMEX, a web interface for the integrative meta-analysis. The overall meta-analysis workflow used in this study is shown in FIG. 1A. Meta-analysis using a Fisher's test identified a total of 2,781 genes differentially expressed consistently across four microarray studies. Among this group, 680 genes were upregulated and 2,101 were downregulated in PD compared to healthy controls. POTASHKIN et al. teach of using the transcription signature in a comparative 
With respect to Claim 2, POTASHKIN et al. teach of SNX2 (table 3). POTASHKIN et al. further teach of comparing the expression level of the at least one gene expressed in the blood sample to the expression level of the at least one gene 
With respect to Claim 3, POTASHKIN et al. teach of LIMA1 (table 3). POTASHKIN et al. further teach of comparing the expression level of the at least one gene expressed in the blood sample to the expression level of the at least one gene expressed in a non-PD, healthy control sample, whereby the decreased expression level of the at least one gene expressed in the blood sample from the human subject suspected of having PD as compared to the non-PD sample is indicative of PD, thereby diagnosing the human subject as having PD(paragraph 0011 & 0012). POTASHKIN et al. further teach of determining the expression levels of all the markers on Table III(paragraph 0035), and performing a meta-analysis on it(paragraph 0056).
With respect to Claim 4, POTASHKIN et al. teach of detecting NRAS, TRIM25, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 5, POTASHKIN et al. teach of detecting BAG3 (Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 6, POTASHKIN et al. teach of detecting NRAS, BAG3, SNX2, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 7, POTASHKIN et al. teach of diagnosing sporadic PD (paragraph 0056 & 0003).
With respect to Claim 8, POTASHKIN et al. teach of detecting ADAR and many variants of FAM(Table III). Also see rejection of Claims 2 & 3.

With respect to Claim 10, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and TNS1 and NUCB2 and SF3B3 and PEF1 and RHOA (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 11, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and ARPC5 and ADAR and TNS1 and NUCB2 and SF3B3 and PEF1 and RHOA (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 12, POTASHKIN et al. teach of detecting G2019S(paragraph 0026, Table I). Also see rejection of Claims 2 & 3.
With respect to Claim 14, PAPY-GARCIA et al. teach of detecting antibodies(0467).
With respect to Claim 16-17, PAPY- GARCIA teach of monitoring post translational modifications(paragraph 0039).
With respect to Claim 20, POTASHKIN et al. teach of blood and cell samples(paragraphs 0045, 0047, & 0033).
With respect to Claim 21, PAPY-GARCIA et al. teach of checking the expression level of a peptide or protein(paragraph 0039) and also of a kit for the method(paragraph 0019).
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 

	The 101 rejections post interview have been reconsidered, and are maintained and further explained above and below. Though progress has been made on this front, the 101 rejections are maintained as though some instances and new inclusions to the claim overcome the 101 rejection, some limitations still leave the claim open to tying up the natural correlation judicial exception, without any transformation, use of a particular machine, or specificity of the method.
	Specifically, the general claiming of “imaging” in Claim 1 leaves the claim open to merely “applying” the natural correlation without any transformation, use of a particular machine, or specificity of method. Imaging as read on it’s face could mean taking a mental picture. Similarly—using a generic camera to take a picture of a sample would also seem to just be another way merely visualizing something that is naturally occurring. More is needed to overcome the 101 rejection since imaging is still included as an option in Claim 1. 
	As instantly claimed—one would look to the specification to determine how to use one of the specific measurement machines(mass spec), or methods(click chemistry, metabolic labeling, or antibody based detection) for the detection/diagnosis. These techniques seem to be described in enough detail to allow one to do so in the instant specification, and their disclosure also clearly indicates that the machine is particular or the measurement technique includes specificity. See MPEP 2106.05 & 2106.03 as to what makes a machine particular enough to overcome a 101 rejection(in 
	The examiner reads the inclusion of using a mass spectrometer as more than a general purpose machine—as there are many other analysis machines applicant could have chosen instead. Further- mass spectrometers do use an ion source, which is shot at the material under analysis (transforming it from its natural state) and then are transported to the mass analyzer by magnetic or electric field. 
	Though this is the case as far as the 101 rejection- as claimed, “mass spectrometry,” is still very broad and easily rejected by obviousness.
	As to why the inclusion of the methods (click chemistry, metabolic labeling, or antibody based detection)—all of these method again, add enough specificity/particularity to the claims, that it is clear the measured compound in the natural correlation will change from it’s natural state. Reading into how these methods are performed in the instant specification confirms this. Again, however—these method all remain claimed very broadly and therefore the claims are still easily rejected by prior art.
	Though the above is the examiners analysis of the claims- the examiner will note that there is still discussion around the USPTO as to what makes a machine used for measurement “particular” or gives a method “specificity,” enough to overcome the 101 rejection. 
	As far as clarity/indefiniteness/scope, the specific examples found in the instant specification seem show how of ordinary skill in the art to make and use the instant invention, and in doing so as described in the specification the compounds would be 
	As far as the newly added administration of a treatment—this does not help as far the overcoming the 101 rejection as there is no specificity of treatment, but it is only claimed in the most general sense.
	With respect to the prior art, applicant argues that that PAPY-GARCIA does not teach of measuring overall mRNA translation. With respect to this, the examiner would like to point out that this is a 103 rejection, and POTASHKIN et al. in fact do. POTASHKIN et al. teach of methods of diagnosing Parkinson’s Disease (PD), and also of diagnosing sporadic PD (paragraphs 0007-0009, & 0003) and further of measuring mRNA translation(overall) associated with PD and that the translation may be dysregulated or inefficient(decreased) with PD(abstract, paragraph 0076). Applicant also argues that POTASHKIN et al do not teach of this, but the examiner disagrees as shown above POTASHKIN et al. does in fact.
	All claims currently remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797